IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                          No. PD-1552-07


                                     THE STATE OF TEXAS

                                                 v.

                                DAVID MALDONADO, Appellee


                    On Discretionary Review of Case 13-06-00519-CR of the
                                 Thirteenth Court of Appeals,
                                        Nueces County


               WOMACK , J., filed a concurring opinion, in which COCHRAN, J.,
               joined.


       I join the Court’s opinion with the understanding that, as the Court of Appeals’ opinion

said, the “chain of events is undisputed.”

       The dissenting opinion says, “It is reasonable to believe that when Officer Ramirez

introduced himself, he stated in the same breath that he was there to talk to appellee about the

offense.” Post, at 5. But there is no evidence to support such a belief, and the decision of the

Court of Appeals which we are reviewing did not rest on it.
                                                                      (Maldonado concurrence -- 2)

       The most that could be said on this evidence is that, if the officer went to the jail

intending to violate the appellee’s Sixth Amendment right to counsel, the appellee was too quick

for him.


Filed: June 4, 2008
Publish